Case 1:21-cr-00034-CRC Document 35-1 Filed 07/14/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

United States

V.
CASE NO: 1:21-mj-00036-RMM-1

Thomas Robertson

 

AFFIDAVIT OF HUNTER ROBERTSON

|, Hunter Robertson, attest and state the following occurred on June 29, 2021.
On or about June 28, 2021, | had arrived at my father's house. My father
informed me that he would be gone away from the property on June 29, 2021. |
took my AR-15 gun into his house and put it on his bed because | was retrieving
ammunition from his safe, which is in his bedroom. The gun recovered from my

father's house was my gun. (Identified below)

 

Doc ID: 7fa7981f9f5818822949be9b8eddece1fed58fdb6
Case 1:21-cr-00034-CRC Document 35-1 Filed 07/14/21 Page 2 of 3

| also state that | am a licensed gun owner and have a permit to carry this
weapon.

| HEREBY SWEAR AND AFFIRM UNDER THE PENALTIES OF PERJURY
THAT THE ABOVE STATEMENT IS TRUE AND CORRECT

Hurter Robertson 07/14/2021

Hunter Robertson

 

Doc ID: 7fa7981f9f5818822949be9b8eddece1fed58fdb6
HELLOSIGN

TITLE
FILE NAME

DOCUMENT ID

AUDIT TRAIL DATE FORMAT

STATUS

Case 1:21-cr-00034-CRC Document 35-1 Filed 07/14/21 Page 3 of 3

Audit Trail

gun affidavit.pdf
gun%20affidavit.pdf
7fa798 1f9f58 18822949be9b8eddece 1fe58idb6
MM /DD/YYYY
Completed

This document was requested from app.clio.com

Document History

©

SENT

©

VIEWED

fe

SIGNED

Y

COMPLETED

07/14/2021
16:56:47 UTC

07/14/2021
17:00:48 UTC

07/14/2021
17:03:40 UTC

07/14/2021
17:03:40 UTC

Powered by Y HELLOSIGN

Sent for signature to Hunter Robertson
(hunter.r1057@gmail.com) from mark@rollinsandchan.com
IP: 98.218.235.169

Viewed by Hunter Robertson (hunter.r1057@gmail.com)
IP: 97.73.100.31

Signed by Hunter Robertson (hunter.r1057@gmail.com)
IP: 97.73.100.31

The document has been completed.
